UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2012 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23723 98-0166007 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS, 02459 (Address of Principal Executive Office) (Zip Code) (617)- 332-0004 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers As reportedin Item5.07 of this Form 8-K Report, the stockholders of Ambient Corporation (the “Company”) approved the following plans (collectively, the “Plans”) at theCompany’s 2012 Annual Meeting of Stockholders (the “2012 Annual Meeting"): ● the 2012 StockIncentive Plan including the performance-based award criteria; and ● the Management Incentive Bonus Planto approve the performance-based award criteria. The description of the material terms of the Plans included in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 24, 2012 (the “Company’s Proxy Statement”) for the 2012 Annual Meeting, is incorporated by reference in this Form 8-K. Such description does not purport to be complete and is qualified in its entirety by reference to the full text of each of the Plans, which are filed as Appendix B and C, respectively, in the Company’s Proxy Statement and is also incorporated herein by reference. Item5.07.Submission of Matters to a Vote of Security holders On June 7, 2012, the Company held its annual meeting of stockholders at 10:00 a.m. at 85 Wells Avenue, First Floor Auditorium, Newton, MA 02459. As of April 16, 2012, the record date for the 2012 Annual Meeting, there were 16,607,384 shares of common stock issued and outstanding. A quorum of common stockholders, present in person or by proxy, representing 13,952,146 shares of common stock was present at the 2012 Annual Meeting. The final voting results of the 2012 Annual Meeting are set forth below. 1.Proposal to elect directors to serve until the 2012 Annual Meeting of Stockholders. Name Votes For Votes Withheld Broker Non-Votes John J. Joyce 0 Michael Widland 0 D. Howard Pierce 0 Thomas Michael Higgins 0 Shad Stastney 0 Francesca E. Scarito 0 2. Proposal to adopt the 2012 StockIncentive Plan, including the performance-based award criteria. Votes For Votes Against Abstain Broker Non-Votes 0 3. Proposal to adopt the Management Incentive Bonus Plan. Votes For Votes Against Abstain Broker Non-Votes 0 All Proposals received the requisite number of votes and were approved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMBIENT CORPORATION Dated: June 13, 2012 By: /s/JOHN J. JOYCE John J. Joyce Chief Executive Officer 3
